720 S.E.2d 12 (2012)
STATE
v.
Megan Sue OTTO.
No. 523A11-1.
Supreme Court of North Carolina.
January 6, 2012.
William P. Hart, Jr., Assistant Attorney General, for State of North Carolina.
Leslie Robinson, Greenville, for State of North Carolina.
Isaac T. Avery, III, Raleigh, for N.C. Conf. of DAs, NC Sheriffs' Assoc., & NC Assoc. of Police Attys.
Edmond W. Caldwell, Jr., Executive Vice President and General Counsel, for N.C. Conf. of DAs, NC Sheriffs' Assoc., & NC Assoc. of Police Attys.
Tiffanie W. Sneed, for N.C. Conf. of DAs, NC Sheriffs Assoc., & NC Assoc. of Police Attys.
W. Clark Everett, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 3rd of January 2012 by N.C. Conference of District Attorneys, the N.C. Sheriffs Association, and the N.C. Association of Police Attorneys for Leave to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 6th of January 2012."